Title: To James Madison from Anonymous, 23 November 1808
From: Anonymous
To: Madison, James



Dr. Sir,
NewYork 23rd. Nov. 1808.

I observe by the Washington Monitor, that the Clinton character is perfectly understood at the seat of Government.  I hope & flatter myself; ere long, it will be throughout the United States.  The late pamphlet of our friend Kittiltas has had some effect in this State & Vermont.  Indeed it could not fail to have a good effect where the political character of Mr. Kittiltas is known.  He is an inflexable republican.  After Mr. K. offered the resolutions (which I forwarded last Winter) approbatory of the Nomination at Washington, in the 7th. Ward, of which he was then Justice, Mr. De Witt Clinton sent a Mr. J. W. to him to say that if he Mr. Kittiltas would solicit his continuance in office he should not be removed.  Mr. K. refused to solicit De Witts friendship and of course was turned out of office, since which he has been persecuted by De Witts friends in a pecuniary point of view.  He is at present under some trifling embarrasments or he would visit Washington to offer his services to the party if any thing should present itself worthy of his notice.  A Consular berth with a salary, or Messenger to France or England would be acceptable.  I have no doubt but that he could obtain recommendations from Sanford, Judge Livingston, &c &c if he is not sufficiently known to You & Mr. Jefferson.  Could you not, from What you know of him, advise Dr. Shaw or some other friend inform Mr. K. whenever there is an appointment in view.  He would visit the seat of Government & take with the necessary documents of recommendation.  Yours with esteem & in haste,

J. H. D.

